Name: Council Regulation (EC) NoÃ 241/2008 of 17 March 2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau
 Type: Regulation
 Subject Matter: fisheries;  EU institutions and European civil service;  Africa;  European construction
 Date Published: nan

 18.3.2008 EN Official Journal of the European Union L 75/49 COUNCIL REGULATION (EC) No 241/2008 of 17 March 2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The Community has negotiated with the Republic of Guinea-Bissau a new Fisheries Partnership Agreement providing Community vessels with fishing opportunities in the waters over which Guinea-Bissau has sovereignty or jurisdiction in respect of fisheries. (2) As a result of those negotiations, a Fisheries Partnership Agreement was initialled on 23 May 2007. (3) It is in the Communitys interest to approve that Agreement. (4) The method for allocating the fishing opportunities among the Member States should be defined, HAS ADOPTED THIS REGULATION: Article 1 The Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (2) is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 1. The fishing opportunities set out in the Protocol to the Agreement shall be allocated among the Member States as follows: (a) shrimp fishing: Spain 1 421 GRT Italy 1 776 GRT Greece 137 GRT Portugal 1 066 GRT (b) fin-fish/cephalopods: Spain 3 143 GRT Italy 786 GRT Greece 471 GRT (c) tuna seiners and surface longliners: Spain 10 vessels France 9 vessels Portugal 4 vessels (d) pole-and-line vessels: Spain 10 vessels France 4 vessels 2. If licence applications from the Member States referred to in paragraph 1 do not cover all the fishing opportunities fixed by the Protocol to the Agreement, the Commission may take into consideration licence applications from any other Member State. Article 3 The Member States whose vessels fish under the Agreement referred to in Article 1 shall notify the Commission of the quantities of each stock caught within the Guinea-Bissau fishing zone in accordance with Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (3). Article 4 The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in order to bind the Community. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 2008. For the Council The President I. JARC (1) Opinion of 11 March 2008 (not yet published in the Official Journal). (2) OJ L 342, 27.12.2007, p. 5. (3) OJ L 73, 15.3.2001, p. 8.